Citation Nr: 1422233	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post traumatic chondromalacia patella, left knee with synovitis and degenerative joint disease. 

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the Veteran's 10 percent rating for posttraumatic chondromalacia patella, left knee with synovitis and degenerative joint disease.  

The Veteran testified at a travel board hearing in August 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was remanded to the RO via the Appeals Management Center (AMC) in May 2010 for additional development, including an examination to obtain an objective clinical opinion of the Veteran's service-connected disability and its impact on his employability.  This examination was conducted in June 2010, from which the requested opinions were obtained. Thereafter, the underlying TDIU claim was adjudicated and denied in a May 2011 supplemental statement of the case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case was returned to the Board and the Veteran now continues his appeal.

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA file or "eFolder."



FINDINGS OF FACT

1.  Even considering his complaints of pain, weakness, and instability, the Veteran's left knee disability does not result in limited flexion to 45 degrees or extension limited to 10 degrees; and, there is no evidence of ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.

2.  The Veteran is presently service-connected for left knee post-traumatic chondromalacia patella with synovitis and degenerative joint disease, rated 10 percent disabling.  

3.  The Veteran is not precluded from securing and following a substantially gainful occupation in a sedentary capacity by reason of his service-connected disability.



CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 10 percent for left knee post-traumatic chondromalacia patella with synovitis and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2013).

2.  The criteria for a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in August 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Moreover, while the Board acknowledges that there was no information included on establishing a claim for TDIU in the August 2006 letter, this issue was not raised until the Veteran's statement on his September 2008 formal appeal.  The issue was further explored during the August 2009 hearing.  A discussion of total disability ratings based on individual unemployability was provided in a May 2011 Supplemental Statement of the Case (SSOC).  The Veteran was provided an opportunity to respond and in a June 2011 SSOC notice response, he indicated that he had additional evidence to submit and requested the record remain open.  The Veteran did not submit any additional evidence within the requested time and the case was certified to the Board.  In an April 2014 informal hearing presentation, the Veteran's representative indicated they had "nothing further to submit".  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service treatment records and post-service treatment records.  No outstanding evidence has been identified.

The Veteran underwent VA examinations in November 2006, June 2008, and June 2010 regarding the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.

The Board acknowledges that the most recent examination for the Veteran's left knee disability is nearly four years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his 2010 VA examination.

The Veteran was also provided an opportunity to set forth his contentions at an August 2009 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The undersigned VLJ identified the issue of entitlement to a disability evaluation in excess of 10 percent for a left knee disability, degenerative arthritis.  The Veteran was asked to identify the symptoms related to his knee disability.  There was discussion pertaining to his ability to work as well as the basis for his retirement from the United States Postal Service.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In May 2010, the Board remanded this matter to the RO and ordered that the Veteran's post-service treatment records be obtained and that the Veteran be scheduled for an examination to evaluate his service-connected left knee disability and any restrictions on his employment.  The record shows that the additional treatment records have been added to the claims file and that the Veteran underwent a VA examination in connection with these claims in June 2010.  The Board is satisfied there has been substantial compliance with the June 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

When rating a musculoskeletal disability such as the knee disorder at issue, functional loss due to pain must be considered.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus commences on June 6, 2006, based on the date of VA's receipt of the Veteran's claim for an increased rating for the Veteran's service-connected left knee disability.  See 38 C.F.R. § 3.400 (2013). 

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

A.  Rating Criteria

The Veteran's left knee disorder is currently evaluated under Diagnostic Code 5010 for arthritis, due to trauma substantiated by X-ray findings, to be rated as degenerative arthritis under Diagnostic Code 5003.  It was previously rated under Diagnostic Code 5299-5014, indicating an analogous rating to impairment resulting from osteomalacia.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5014 (2013).  Under Diagnostic Code 5014, osteomalacia is also rated based on limitation of motion of the affected part as degenerative arthritis.

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

In addition, separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint. See VAOPGCPREC 9-04 (2004).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Regarding knee claims, the VA General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  See VAOPGCPREC 23-97. The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).


B.  Analysis

In a June 2006 statement, the Veteran indicated that he was "having a lot of problems with [his] knee" and that he was requesting a reevaluation of his left knee.  He included a letter from Dr. H.F. dated in December 2001 stating that the Veteran "should undergo an arthroscopic treatment of his knee in the future."  

The Veteran underwent a joints examination in November 2006.  At that time, the Veteran did not require the use of assistive aids for walking.  He reported that he was able to stand up to one hour and was able to walk a quarter of a mile.  He also complained of his left leg giving way, pain, stiffness, and weakness.  However, he denied any episodes of instability, locking, or dislocation or subluxation.  He stated that he had daily, moderate flare ups lasting minutes during which "he can't do anything until the pain subsides."  The examiner described the Veteran's gait as antalgic with poor propulsion.  

On physical examination, the Veteran's extension was to 0 degrees with no loss of motion on repetition.  His flexion was to 140 degrees with pain beginning at 100 degrees but no loss of motion on repetition.  There was "objective evidences of facial grimacing" showing pain on motion.  Although there was an increase in pain, weakness, fatigue, and lack of endurance after repetitive motion, there was no loss of range of motion.  The Veteran's knees were described as stable and there was no joint ankylosis.  The examiner found crepitus and tenderness.  Based on an X-ray of the Veteran's left knee in August 2006, the physician diagnosed "chondromalacia patella, left knee with synovitis."  The Veteran reported that he was retired from the US Postal System after 30 years of service and that his disability had mostly mild effects on daily activities, although severe effects on his ability to exercise and prevented his participation in sports.  

The Veteran submitted treatment records from the Greater Houston Orthopaedic Specialists showing treatment for his left knee in October 2007.  The Veteran's extension was to 0 degrees and his flexion was to 110 degrees.  Crepitus was present but lateral subluxation was not.  The impression was chondromalacia and medial meniscus tear.  The physician recommended "an injection" and "poss Othrovisc series in the future if this fails."  The results of an MRI of the left knee showed "a small joint effusion". 

In his notice of disagreement received in November 2007, the Veteran complained of a "clicking sensation in [his] knee" and that his knee is weak, causing him to fall on "several occasions."  He stated that he has to use hand rails when going up stairs and take breaks when he drives more than one hundred miles because his knee begins to hurt.  He further noted that his knee will "lock on me sometime[s]."

In June 2008, the Veteran underwent an additional VA joint examination.  During this examination, the Veteran did not require the use of assistive devices to walk.  Additionally, there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He reported an ability to stand for 15 to 30 minutes and walk a quarter of a mile.  He stated that he had giving way, pain, stiffness, and weakness but no instability, or episodes of dislocation or subluxation.  He also did not report any episodes of locking.  The Veteran described severe flare-ups lasting hours, during which "he can't do anything until the pain subsides."  

During this examination, the Veteran's extension was to 0 degrees with no loss of motion on repetition.  His flexion was to 140 degrees with pain beginning at 100 degrees but no loss of motion on repetition.  There was no evidence of ankylosis but the examiner noted crepitus, tenderness, and painful movement.  The examiner noted objective evidence of pain on motion of the left knee.  The examiner further noted that "there was no increase in pain, weakness, fatigue and lack of endurance after 3 repetitive motions."  The Veteran's knees were stable and the motor strength was 5+/5+ in the lower extremities.  An MRI of the Veteran's left knee showed a meniscal tear, mild osteoarthritic changes within the paellofemoral joint, chondromalacia, a small Baker's cyst, and moderate tendinopathy.  The Veteran reported that he retired from the US Postal Service based on his length of employment (33 years).  The Veteran stated that his knee disability had mostly minor effects on his daily activities, yet prevented exercise and participation in sports.  An X-ray from June 2008 showed "mild degenerative joint disease with moderate patellar spuring."  

In his September 2008 Form 9, the Veteran stated that he "retired from the US Postal Service because [he] could no longer perform [his] job as a window clerk" and that he cannot find work "because of [his] injury."  

During the Veteran's August 2009 hearing, the Veteran complained of pain, limited mobility, locking and severe limitation of movement.  He stated that he was prescribed a knee brace to assist with stability.  He further indicated that he "fell on several occasions where [he] was just walking and [his] knee just gave out on [him]."  He stated that he sometimes uses a cane but that it was not prescribed.  He reports that he is on 2 medications for his knee, an arthritis medication and a pain reliever.  He mentioned that he had a job as a timekeeper with the Postal Service but "that job was abolished" and he "ended up having to retire because he could no longer perform [his] duties" and "they were downsizing at the Post Office."  He stated the Post Office did not make concessions for him.  The Veteran clarified that he retired from his position with the Postal Service based on longevity and that his knee was never noted as being a factor for his retirement.  He said he worked as a substitute teacher in Arkansas after he retired from the Post Office and still substitutes "whenever [his] knee is feeling pretty good".  He stated that his doctor wanted to schedule him for knee surgery but his "heart wasn't operating properly so we had to put the operation off until they got my heart straightened out."  His doctor eventually retired before surgery was performed.  He once had a cortisone shot to relieve the pain but said his knee "pains [him] all the time and it's just something....that [he is] putting up with."  Although reporting multiple falls due to the instability of his knee, the Veteran stated that he never went to the emergency room or doctor following a fall because he did not want to pay the charge for the emergency room and his VA doctors were seeing too many people to give him an appointment.  He stated that the knee condition affects his ability to do things with his family, interferes with his sleep, and makes it hard for him to get dressed. 

The Veteran's post-service records from June 2008 to March 2010 show ongoing treatment for left knee pain. 

The Veteran underwent an additional VA examination in June 2010.  During this examination, the examiner indicated the Veteran was currently prescribed Tramadol for pain from DJD and Piroxicam for arthritis pain, both associated with his left knee.  The Veteran again reported that although he retired based on longevity, he decided to retire because "it was becoming increasingly difficult for him to stand at his job."  He indicated that he had arthritic pain in his left knee and swelling every morning and at the end of the day after standing on his job.  Since he retired, he notices swelling if he goes to the store and stands or walks on his left knee for any period of time.  He described locking in the morning and states that he has fallen a couple of times due to left knee pain.  The Veteran reported that he purchased his own cane in 2005, which he uses intermittently.  He stated that he never used the cane at work but would periodically use it if his knee hurt on the weekends or after work.  He did say that he wears a left knee brace regularly since it was issued in August 2008.  The Veteran "admit[ted] that he is independent in performing his activities of daily living" but struggled with bending over due to left knee pain, preventing him from doing things like tying his shoes.  The Veteran reported pain all the time and flare-ups last about an hour every day with medication providing only temporary relief.  He said daily Epsom salt soaks and use of Ben-Gay results in a fair response to pain.  

The examiner noted a slow, stiff antalgic gait and a small effusion by examination.  The Veteran's left knee had no erythema, moderate crepitus, no ankylosis, and no instability.  During range of motion testing, the Veteran exhibited some guarding and there was facial grimacing, exhibiting pain with the testing for instability and tenderness to palpation.  The Veteran's active range of motion extension was 0 degrees to 104 degrees of flexion.  His passive range of motion was 0 degrees of extension to 110 degrees of flexion.  On repetition, and despite the observation that the Veteran "appeared to be additionally limited primarily by pain," there was 0 degrees extension to 105 degrees of flexion.  The examiner found no additional loss of motion.   No incoordination, fatigability, or weakness was found, nor was subluxation or lateral instability.  No ankylosis or malunion of the femur, tibia, or fibula was noted.  The motor strength of the Veteran's lower extremities was 5+/5+.  There was pain and palpable crepitus with movement and the examiner noted "mild or minimal left quadriceps atrophy."  

The examiner's impression after MRI results in July 2010 was "severe medial meniscal degeneration involving the body as described.  No evidence of meniscal tear or other internal derangement of the knee."  The MRI results state that "there is no evidence of a joint effusion."  The examiner stated that a total knee replacement "will likely be [the Veteran's] course eventually."  The examiner also noted that there was a "past finding of meniscal tear which has since healed" which he stated were "likely the result of this degenerative process but due to them being incomplete, small, and stable, they healed and what has developed is degenerative disease."  As for employment limitations, the examiner found that the Veteran "is able to work as sedentary job, but not a manual labor job."  He would also "need restrictions for standing, bending, kneeling, and lifting with these activities being restricted to less than a 2-3 hour period throughout an 8 tour of work duty."  

The Board has considered the above evidence and finds that it does not support the assignment of an evaluation higher than 10 percent for post traumatic chondromalacia patella, left knee with synovitis and degenerative joint disease at any point during the appeal period.  On all examinations conducted during this period, the Veteran experienced pain on use and motion of his left knee, but he nevertheless had extension that was not limited to more than 0 degrees and flexion that was not limited to less than 100 degrees during this period, even factoring in additional limitation of extension and flexion due to functional loss and pain after repetitive motion testing.  Limitation of extension to 0 degrees and limitation of flexion to 100 degrees still does not produce a compensable limitation of motion under Diagnostic Codes 5260 or 5261.  The limitations on prolonged use of the left knee when walking, sitting, and standing is deemed by the Board to be adequately compensated by the 10 percent evaluation assigned.  

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Significantly, the Board has considered the point at which the Veteran first experienced pain when determining his limitation of motion.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, to include pain throughout his range of motion, there was not additional loss of motion or other symptoms, other than those already recognized by the Veteran's currently assigned evaluation.  The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a separate rating is warranted for instability of the knee. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, and despite his complaints of instability and/or "giving away", the medical evidence shows that the Veteran has not been found to have instability.  The February 2010, June 2008, and November 2006 VA examination all clearly described the knee as being stable.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply. Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).

Similarly, although a perceived sense of locking was reported by the Veteran, and although a single episode of a small left knee effusion was noted on examination in October 2007, there was no actual clinical finding of left knee joint locking and the medical evidence, as a whole, does not demonstrate the presence of frequent effusion for the time period at issue.  To the extent that the medical evidence has shown a meniscus tear, there is no indication that this has resulted in symptoms other than those already compensated by the Veteran's currently assigned evaluation, namely pain.  The Board does not find the Veteran's disability to more closely approximate the criteria for a 20 percent evaluation under Diagnostic Code 5258.

There is no medical evidence of left knee ankylosis, removal of cartilage, or impairment of the tibia and fibula to warrant a higher rating under 5256, 5259,  or 5262, respectively.  
  
Thusly, a 10 percent evaluation assigned under Diagnostic Code 5003-5010 on the basis of DJD with characteristic pain on motion of the left knee for the entire appeal period is appropriate.  

C.  Other Considerations

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected knee disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon the Veteran's knee disorder, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

Therefore, the Veteran's claim for a rating in excess of 10 percent for post traumatic chondromalacia patella with synovitis and degenerative joint disease must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Total Disability Rating Based on Individual Unemployability 

The Veteran is over 60 years old and reported that he has been retired from the United States Postal Service since March 2006 and occasionally substitute teaches.  He also reported that his decision to stop working at the Postal Service was influenced by the problems he experienced with his knee.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2013).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

As previously stated, the Board itself cannot assign an extraschedular rating in the first instance.  However, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

During the entirety of the period relating to the pendency of the claim, the Veteran has been service-connected only for post traumatic chondromalacia patella, left knee with synovitis and degenerative joint disease, rated at 10 percent.  Therefore, the Veteran has not met the minimum rating requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a).  A TDIU under § 4.16(a) cannot be allowed as the criteria have not been met.

The Board must now consider the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability pursuant to 38 C.F.R. §4.16(b), such that referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.  In this regard, the June 2010 VA examiner provided an opinion on the Veteran's employability as follows: 

...the Veteran is able to work as sedentary job, but not a manual labor job...Due to his reports of pain and examination findings of guarding and reduced range of motion and the history of medial meniscus tears with falls, the Veteran would not be able to work a manual labor job due to the fact that he would not be able to meet the requirements of being able to weightbear, stand, bend, kneel, or lift using his knees bilaterally for eight or more consecutive hours...His advanced or severe degenerative findings by current MRI support his symptoms.  These are manifested by persistent pain with work activities when he was working and with his activities of daily living clinically...Although he is not trained for one, with this condition, he could better work a desk job, and the Veteran would of course need restrictions for standing, bending, kneeling, and lifting with these activities being restricted to less than a 2-3 hour period throughout an 8 tour of work duty. 

During the examination, the Veteran stated that he completed high school, but only completed 2 semesters of general studies in college, never obtaining a degree.  After service, the Veteran worked as a sales clerk at Sears, Red River Army Depot, and as a window clerk for the United States Postal Service.  He retired from the Postal Service in 2006 based on eligibility but he claims a motivational factor was the pain he experienced in his left knee.  He reports that he occasionally works as a substitute teacher.  The Veteran indicated that he was deemed to be a candidate for replacement of his knee, but that his doctor retired before they were able to schedule the procedure.  He also stated that his ability to engage in any activities involving his interests like sports and dancing was prevented or otherwise severely curtailed by his impaired knee.

As noted by the June 2010 examiner, the Veteran's left knee condition does not preclude him from performing activities that are involved with a sedentary type of occupation.  He would be able to perform those duties that do not require standing or walking.  The Veteran even reported during the August 2009 hearing that he is currently a substitute teacher. 

In view of the foregoing discussion, the Board finds that the preponderance of the evidence of record does not show that the Veteran has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), or that he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected left knee disability.  Although the Veteran's educational background and work history clearly demonstrates that his vocational experience is in occupations involving the type of manual labor that he is now precluded from engaging in because of his impaired knee, he is nevertheless still clinically deemed to be capable of sedentary employment.  

Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied.  Furthermore, in view of this preceding discussion, the Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b).  The clinical evidence demonstrates that he is objectively deemed to be capable of obtaining and maintaining gainful employment in a sedentary capacity despite the occupational impairment associated with his knee, which restricts him from performing work-related tasks that involve prolonged standing and walking.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for post traumatic chondromalacia patella, left knee with synovitis and degenerative joint disease, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


